OPINION OF THE COURT

Per Curiam.

The respondent, admitted to practice on December 4, 1939 has tendered his resignation after the convening of a panel by the Disciplinary Committee of the First Judicial Department to hear charges of professional misconduct.
The respondent was accused of deceit, fraud and dishonesty in commingling and converting to his own use the proceeds of a real estate transaction, to wit: the down payment ($6,300) and the balance of the purchase price ($35,279.68), in failing to account; and in not delivering the funds to his client, the seller, for nine months, in violation of DR 1-102(A) and DR 9-102(B)(4) of the Code of Professional Responsibility.
The respondent has submitted an affidavit dated May 20,1981 tendering his resignation (see 22 NYCRR 603.11). The affidavit states that it is freely and voluntarily made *294with full knowledge of the implications of the resignation, and that he is without a meritorious defense to the charges.
The resignation is accepted and directed to be filed and it is ordered that respondent’s name be stricken from the records of attorneys and counselors at law effective forthwith.
Kupferman, J. P., Birns, Sullivan, Markewich and Lupiano, JJ., concur.
Resignation as attorneys and counselors at law in the State of New York accepted as indicated in the order of this court.